DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.
Election/Restrictions
Applicant's election with traverse of Group 1, claim 1 and compound D5
    PNG
    media_image1.png
    118
    244
    media_image1.png
    Greyscale
wherein X1 is CR1; R1 is F; n is 0; R2 is CF3; R4 is H and R3 is H in the reply filed on May 16, 2022 is acknowledged.  The traversal is on the grounds that the international preliminary report on patentability provided by the international search authority found that the claims contained unity of invention. Applicant directs the Examiner’s attention to the example from the “PCT International Search and Preliminary Examination Guidelines”. In response to Applicant’s argument,   This is not found persuasive because Unity of Invention in a national stage entry may be evaluated separately from its parent application. In addition, as provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and a process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. Applicant has claims directed to more than one method of use. As such, unity of invention is not present. See 37 CFR 1.475 (c).
In addition, the compound is known in the prior art, as disclosed by the Harcken et al. Publication. N-(4-chloro-2-(3-pyridyl)-pyrimidin-5-yl)-2,2,2-trifluoro-acetamide (25c) is an intermediate compound with the following structure
    PNG
    media_image2.png
    137
    166
    media_image2.png
    Greyscale
, which falls within the scope of the compound of formula (I), as indicated in the Restriction Requirement mailed March 18, 2022.  Thus, a feature found in the prior art cannot be considered to be a special technical feature. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-15 are pending in the application. Claims 2-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. Claim 1 will presently be examined to the extent they read on the elected subject matter of record.

Priority
This application is a National Stage Entry of PCT/EP2018/075226 filed September 18, 2018, which claims benefit to United Kingdom Foreign Application No. 1715318.0 filed September 22, 2017.
Information Disclosure Statement
Receipt of Information Disclosure Statements filed June 23, 2020, December 28, 2021, and January 12, 2022 is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 16/649,626 (‘626). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a compound of formula (I). 
    PNG
    media_image3.png
    208
    236
    media_image3.png
    Greyscale
. Each application recites X1 is N, R2 is halogen and C1-C6-alkyl, R3 is -C(O)R9; R4 is hydrogen, as currently claimed. Each application recites a method of applying a compound of formula (I) and controlling weeds at a locus comprising application to the locus of a weed controlling amount of a compound of Formula (I) (claim 1, instant application; claim 14, copending Application No. ‘626). The applications differ in that claim 1 of the instant application is directed to a method, comprising applying as an herbicide a compound of formula (I). It would have been obvious to one of ordinary skill in the art that the compound of Formula (I) of the instant application can be used in a method as a herbicide because claim 11 of the instant application recites “A herbicide composition” and claim 14 recites a method of controlling weeds.  For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending Application No. ‘626.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of copending Application No. 16/649,627 (‘627). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a compound of formula (I). 
    PNG
    media_image3.png
    208
    236
    media_image3.png
    Greyscale
. Each application recites X1 is N or CR1, R2 is C1-C6-haloalkyl, R4 is hydrogen, as currently claimed. Each application recites a method of controlling weeds at a locus comprising application to the locus of a weed controlling amount of a compound of Formula (I) (claim 1, instant application; claim 18, copending Application No. ‘627). The applications differ in that R3 of copending Application No. ‘627 is -C(O)X2R12. However, it would have been obvious to one of ordinary skill in the art that when R3 is –(CRaRb)qR5, when q is 0 and R5 is -C(O)OC1-C6alkyl in the instant application is an obvious variant of R3 is C(O)R9 of the copending Application No. ‘627. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending Application No. ‘627.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the substrate to which the compound of formula (I) is applied. Applicant claims “A method, comprising applying as an herbicide a compound of formula (I)”. However, it is not stated to what the compound is applied, such as “weeds, locus, etc.” 
Examiner’s Note
	Initially, the Examiner searched for Applicant’s elected species compound D5, 
    PNG
    media_image1.png
    118
    244
    media_image1.png
    Greyscale
. However, since no prior art was found which could be used to reject the claims, the search was expanded other compounds wherein X1 is CR1. The search was not further expanded because prior art was found to reject the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP2014-208631 (JP ‘631) in view of JP2015-147757A (JP ‘757). Machine translations of both references are provided with this Office Action. 
Applicant’s Invention
Applicant claims a method comprising applying as an herbicide a compound of Formula (I) 
    PNG
    media_image3.png
    208
    236
    media_image3.png
    Greyscale
. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claim 1 JP ‘631 teaches pyridine-pyridine derivatives useful as pesticides.  JP ‘631 teaches pesticidal pyridino-pyridine and derivatives (Abstract, translation). The compounds are useful as pest control agents (Abstract) as well as herbicides (e.g., paragraph [0001], translation). JP ‘631 teach compound of Formula 1): 
    PNG
    media_image4.png
    97
    170
    media_image4.png
    Greyscale
(page 4, paragraph [0009]. B1 is represented by B-1, B-2, B-3, or B-4 
    PNG
    media_image5.png
    84
    323
    media_image5.png
    Greyscale
(page 4, paragraphs [0010-0010-1]). JP ‘631 teaches a pyridino-pyridine derivative having fluoro, trifluoromethyl, and urea substituents (page 85, line 30, middle compound, and page 121, line 5, translation).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
JP ‘631 does not specifically disclose the central ring is a pyrimidine. It is for this reason JP ‘757 is added as a secondary reference. 
JP ‘757 is in the same field of pyridine-pyridine derivatives useful as pesticides and herbicides (page 1, translation) and teaches that said compounds may contain a pyridine or a pyrimidine ring next to the pyridine ring in the compounds (page 51, translation).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of JP ‘631 and JP ‘757 to formulate a compound with a pyrimidine ring. It would have been obvious to one of ordinary skill in the art to the time the invention was filed to substitute the pyridine central ring of the compound of JP ‘631 with a pyrimidine ring to formulate compounds that are used as pest control agents or herbicides; thus, arriving at the claimed invention. One skilled in the art would be motivated to do so, with a reasonable expectation of success, because either ring is already known to be suitable as the central ring in similar compounds for the same herbicidal purpose, as taught by JP ‘757.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616